UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2009 Date of reporting period: April 30, 2009 Item 1. Schedule of Investments: Putnam Growth Opportunities Fund The fund's portfolio 4/30/09 (Unaudited) COMMON STOCKS (98.0%)(a) Shares Value Aerospace and defense (2.5%) Lockheed Martin Corp. 36,700 $2,882,051 United Technologies Corp. 82,000 4,004,880 Automotive (0.5%) Honda Motor Co., Ltd. ADR (Japan) 49,300 1,432,658 Banking (1.4%) JPMorgan Chase & Co. 116,200 3,834,600 Biotechnology (3.0%) Amgen, Inc. (NON) 37,600 1,822,472 Genzyme Corp. (NON) 59,700 3,183,801 Gilead Sciences, Inc. (NON) 74,800 3,425,840 Cable television (0.7%) DIRECTV Group, Inc. (The) (NON) 81,800 2,022,914 Chemicals (2.8%) FMC Corp. 36,100 1,759,153 Monsanto Co. 49,300 4,185,077 Potash Corp. of Saskatchewan, Inc. (Canada) 21,100 1,824,939 Commercial and consumer services (0.9%) Visa, Inc. Class A 38,900 2,526,944 Communications equipment (5.9%) Cisco Systems, Inc. (NON) 371,112 7,169,884 Corning, Inc. 112,100 1,638,902 F5 Networks, Inc. (NON) 81,000 2,208,870 Qualcomm, Inc. 131,500 5,565,080 Computers (7.6%) Apple, Inc. (NON) 81,400 10,242,562 Hewlett-Packard Co. 101,000 3,633,980 IBM Corp. 49,900 5,150,179 NetApp, Inc. (NON) 122,200 2,236,260 Conglomerates (1.3%) 3M Co. 65,000 3,744,000 Consumer goods (4.6%) Avon Products, Inc. 67,000 1,524,920 Colgate-Palmolive Co. 41,600 2,454,400 Jarden Corp. (NON) 101,568 2,041,517 Kimberly-Clark Corp. 68,800 3,380,832 Procter & Gamble Co. (The) 70,800 3,500,352 Electric utilities (1.4%) Exelon Corp. 82,700 3,814,951 Electronics (1.7%) Altera Corp. 84,100 1,371,671 Micron Technology, Inc. (NON) 337,000 1,644,560 Tandberg ASA (Norway) 128,000 1,820,218 Energy (oil field) (3.0%) Halliburton Co. 179,400 3,627,468 Weatherford International, Ltd. (NON) 282,076 4,690,924 Energy (other) (1.1%) First Solar, Inc. (NON) 16,900 3,165,201 Engineering and construction (0.6%) Quanta Services, Inc. (NON) 77,700 1,766,121 Food (0.6%) Dean Foods Co. (NON) 76,000 1,573,200 Forest products and packaging (0.7%) Crown Holdings, Inc. (NON) 89,900 1,982,295 Health-care services (4.5%) AMERIGROUP Corp. (NON) 59,900 1,789,213 Community Health Systems, Inc. (NON) 83,700 1,911,708 Express Scripts, Inc. (NON) 54,600 3,492,762 Omnicare, Inc. 143,900 3,699,669 WellPoint, Inc. (NON) 36,500 1,560,740 Insurance (1.6%) MetLife, Inc. 54,200 1,612,450 PartnerRe, Ltd. 16,700 1,138,773 Willis Group Holdings, Ltd. (United Kingdom) 59,700 1,642,347 Investment banking/Brokerage (2.6%) Ameriprise Financial, Inc. 128,000 3,372,800 Goldman Sachs Group, Inc. (The) 30,600 3,932,100 Machinery (0.6%) Joy Global, Inc. 68,600 1,749,300 Manufacturing (2.1%) Flowserve Corp. 29,300 1,989,470 Shaw Group, Inc. (NON) 112,400 3,768,772 Media (0.7%) Walt Disney Co. (The) 88,900 1,946,910 Medical technology (6.2%) Baxter International, Inc. 45,900 2,226,150 Becton, Dickinson and Co. 63,100 3,816,288 Hospira, Inc. (NON) 87,800 2,885,986 Pall Corp. 146,200 3,861,142 St. Jude Medical, Inc. (NON) 100,100 3,355,352 Varian Medical Systems, Inc. (NON) 36,900 1,231,353 Metals (0.8%) Nucor Corp. 53,700 2,185,053 Office equipment and supplies (0.8%) Pitney Bowes, Inc. 91,900 2,255,226 Oil and gas (5.7%) Chevron Corp. 82,700 5,466,470 EOG Resources, Inc. 4,900 311,052 Hess Corp. 36,837 2,018,299 Occidental Petroleum Corp. 91,600 5,156,164 Suncor Energy, Inc. (Canada) 110,700 2,807,352 Pharmaceuticals (4.8%) Abbott Laboratories 92,400 3,866,940 Johnson & Johnson 21,600 1,130,976 Merck & Co., Inc. 57,600 1,396,224 Mylan, Inc. (NON) 159,200 2,109,400 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 45,700 2,005,773 Wyeth 68,100 2,887,440 Railroads (0.5%) Union Pacific Corp. 28,800 1,415,232 Restaurants (1.8%) Yum! Brands, Inc. 151,700 5,059,195 Retail (9.9%) Best Buy Co., Inc. 37,100 1,423,898 CVS Caremark Corp. 130,100 4,134,578 Kroger Co. 84,900 1,835,538 Lowe's Cos., Inc. 183,800 3,951,700 Macy's, Inc. 142,000 1,942,560 TJX Cos., Inc. (The) 249,900 6,989,703 Wal-Mart Stores, Inc. 147,000 7,408,800 Schools (0.4%) Apollo Group, Inc. Class A (NON) 15,400 969,430 Semiconductor (1.4%) Siliconware Precision Industries Co. ADR (Taiwan) 249,303 1,862,293 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 183,600 1,940,652 Software (4.9%) Microsoft Corp. 302,000 6,118,520 Oracle Corp. 207,300 4,009,182 Sybase, Inc. (NON) 48,300 1,640,268 UBISOFT Entertainment (France) (NON) 94,861 1,857,042 Technology (0.8%) Affiliated Computer Services, Inc. Class A (NON) 45,700 2,210,966 Technology services (3.8%) Check Point Software Technologies (Israel) (NON) 115,800 2,683,086 Google, Inc. Class A (NON) 9,228 3,654,011 SAIC, Inc. (NON) 110,300 1,996,430 Yahoo!, Inc. (NON) 157,300 2,247,817 Telecommunications (2.5%) American Tower Corp. Class A (NON) 147,800 4,694,128 Brightpoint, Inc. (NON) 449,482 2,341,801 Textiles (0.7%) Coach, Inc. (NON) 75,000 1,837,500 Tobacco (0.6%) Lorillard, Inc. 26,400 1,666,632 Total common stocks (cost $278,432,031) INVESTMENT COMPANIES (2.4%)(a) Shares Value iShares Dow Jones U. S. Transportation Average Index Fund 42,000 $2,360,400 iShares MSCI Taiwan Index Fund 312,200 3,190,684 Semiconductor HOLDRs Trust 54,600 1,117,662 Total investment companies (cost $6,161,928) PURCHASED OPTIONS OUTSTANDING (%)(a) Expiration date/ Contract Value strike price amount Potash Corp. of Saskatchewan, Inc. (Canada) (Put) Jun-09/$70.00 $21,100 $41,358 Total purchased options outstanding (cost $202,560) SHORT-TERM INVESTMENTS (1.3%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 2,887,549 $2,887,549 U.S. Treasury Bills for an effective yield of 0.30%, November 19, 2009 $880,000 878,529 Total short-term investments (cost $3,766,078) TOTAL INVESTMENTS Total investments (cost $288,562,597) (b) WRITTEN OPTIONS OUTSTANDING at 4/30/09 (premiums received $268,216) (Unaudited) Contract Expiration date/ amount strike price Value Apple, Inc. (Call) $10,068 Jun-09/$135.00 $35,520 First Solar, Inc. (Call) 3,887 Jun-09/$160.00 134,179 First Solar, Inc. (Call) 3,608 May-09/$160.00 107,283 Potash Corp. of Saskatchewan, Inc. (Canada) (Call) 21,100 Jun-09/$90.00 121,770 Shaw Group, Inc. (Call) 22,480 Jul-09/$40.00 36,536 Total NOTES (a) Percentages indicated are based on net assets of $279,000,698. (b) The aggregate identified cost on a tax basis is $288,580,931, resulting in gross unrealized appreciation and depreciation of $24,696,752 and $29,477,209, respectively, or net unrealized depreciation of $4,780,457. (NON) Non-income-producing security. (e) The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $66,367 for the period ended April 30, 2009. During the period ended April 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $20,820,840 and $28,265,739, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In April 2009, the fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $597 for the period ended April 30, 2009. During the period ended April 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $7,678,407 and $4,790,858, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. At April 30, 2009, liquid assets totaling $393,930 have been designated as collateral for open options contracts. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At April 30, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of April 30, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $279,203,327 $ Level 2 4,597,147 (167,072) Level 3 Total $283,800,474 $(167,072) Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161) - an amendment of FASB Statement No. 133, was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entity's financial position. Market Values of Derivative Instruments as of April 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Market value Market value Interest rate contracts $ $ Foreign exchange contracts Credit contracts Equity contracts 25,227 353,501 Total $25,227 $353,501 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 26, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: June 26, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 26, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2009 Date of reporting period: April 30, 2009 Item 1. Schedule of Investments: Putnam Research Fund The fund's portfolio 4/30/09 (Unaudited) COMMON STOCKS (98.0%)(a) Shares Value Advertising and marketing services (0.1%) Omnicom Group, Inc. 8,200 $258,054 Aerospace and defense (3.7%) Goodrich Corp. 34,800 1,540,944 L-3 Communications Holdings, Inc. 24,000 1,827,600 Lockheed Martin Corp. 24,300 1,908,279 Raytheon Co. 49,800 2,252,454 Banking (5.1%) Bank of America Corp. 260,135 2,323,006 Bank of New York Mellon Corp. (The) 38,300 975,884 JPMorgan Chase & Co. 106,650 3,519,450 U.S. Bancorp 10,500 191,310 Wells Fargo & Co. 170,910 3,419,909 Beverage (%) Coca-Cola Co. (The) 2,300 99,015 Biotechnology (2.8%) Amgen, Inc. (NON) 57,592 2,791,484 Genzyme Corp. (NON) 53,690 2,863,288 Life Technologies Corp. (NON) 4,700 175,310 Broadcasting (0.2%) CBS Corp. Class B 17,900 126,016 Liberty Media Corp. Class A (NON) 8,400 204,540 Cable television (1.7%) Comcast Corp. Class A 102,700 1,587,742 DIRECTV Group, Inc. (The) (NON) 20,700 511,911 DISH Network Corp. Class A (NON) 11,200 148,400 Time Warner Cable, Inc. 39,533 1,274,149 Chemicals (1.6%) E.I. du Pont de Nemours & Co. 17,800 496,620 Monsanto Co. 18,600 1,578,954 Praxair, Inc. 17,100 1,275,831 Commercial and consumer services (0.4%) Alliance Data Systems Corp. (NON) 13,600 569,432 Automatic Data Processing, Inc. 5,700 200,640 Communications equipment (2.8%) Cisco Systems, Inc. (NON) 160,200 3,095,064 Corning, Inc. 40,400 590,648 Qualcomm, Inc. 52,100 2,204,872 Computers (5.1%) Apple, Inc. (NON) 30,900 3,888,147 EMC Corp. (NON) 169,600 2,125,088 Hewlett-Packard Co. 47,700 1,716,246 IBM Corp. 23,900 2,466,719 Metavante Technologies, Inc. (NON) 11,400 268,926 Conglomerates (2.6%) 3M Co. 34,600 1,992,960 Danaher Corp. 8,200 479,208 General Electric Co. 224,900 2,844,985 Consumer finance (0.5%) American Express Co. 14,200 358,124 Capital One Financial Corp. 15,400 257,796 Mastercard, Inc. Class A 2,500 458,625 Consumer goods (3.8%) Avon Products, Inc. 69,800 1,588,648 Clorox Co. 8,800 493,240 Colgate-Palmolive Co. 18,800 1,109,200 Estee Lauder Cos., Inc. (The) Class A 35,900 1,073,410 Kimberly-Clark Corp. 10,300 506,142 Newell Rubbermaid, Inc. 71,400 746,130 Procter & Gamble Co. (The) 46,200 2,284,128 Containers (0.1%) Owens-Illinois, Inc. (NON) 8,700 212,193 Pactiv Corp. (NON) 3,700 81,079 Electric utilities (3.6%) American Electric Power Co., Inc. 47,175 1,244,477 CMS Energy Corp. 55,000 661,100 Edison International 41,700 1,188,867 Entergy Corp. 11,800 764,286 Exelon Corp. 21,600 996,408 Great Plains Energy, Inc. 42,000 607,740 NV Energy, Inc. 84,400 865,100 PG&E Corp. 32,100 1,191,552 Electronics (1.7%) Altera Corp. 40,300 657,293 Broadcom Corp. Class A (NON) 12,300 285,237 Micron Technology, Inc. (NON) 134,600 656,848 National Semiconductor Corp. 47,700 590,049 Texas Instruments, Inc. 69,000 1,246,140 Energy (oil field) (1.7%) Halliburton Co. 52,100 1,053,462 Smith International, Inc. 33,300 860,805 Weatherford International, Ltd. (NON) 93,700 1,558,231 Energy (other) (0.7%) First Solar, Inc. (NON) 7,250 1,357,853 Engineering and construction (0.3%) Fluor Corp. 15,600 590,772 Financial (0.5%) CME Group, Inc. 2,276 503,793 Discover Financial Services 11,000 89,430 Intercontinental Exchange, Inc. (NON) 4,118 360,737 Food (2.2%) General Mills, Inc. 52,500 2,661,225 Kraft Foods, Inc. Class A 82,100 1,921,140 Forest products and packaging (0.3%) Crown Holdings, Inc. (NON) 5,900 130,095 International Paper Co. 13,300 168,378 MeadWestvaco Corp. 5,100 79,866 Weyerhaeuser Co. 5,400 191,018 Health-care services (2.4%) AmerisourceBergen Corp. 17,800 598,792 CIGNA Corp. 19,000 374,490 Express Scripts, Inc. (NON) 11,900 761,243 McKesson Corp. 27,000 999,000 Omnicare, Inc. 17,200 442,212 Universal Health Services, Inc. Class B 8,600 433,440 WellPoint, Inc. (NON) 29,300 1,252,868 Homebuilding (0.2%) D.R. Horton, Inc. 14,100 184,005 Toll Brothers, Inc. (NON) 7,100 143,846 Insurance (2.3%) ACE, Ltd. 8,690 402,521 Aflac, Inc. 32,400 936,036 Arch Capital Group, Ltd. (NON) 6,100 352,458 Chubb Corp. (The) 11,000 428,450 Everest Re Group, Ltd. 3,700 276,168 Marsh & McLennan Cos., Inc. 21,260 448,373 MetLife, Inc. 21,800 648,550 RenaissanceRe Holdings, Ltd. 7,797 379,402 Travelers Cos., Inc. (The) 17,000 699,380 XL Capital, Ltd. Class A 24,200 230,142 Investment banking/Brokerage (2.7%) BlackRock, Inc. 1,738 254,652 Eaton Vance Corp. 10,000 273,700 Goldman Sachs Group, Inc. (The) 19,900 2,557,150 Invesco, Ltd. 22,700 334,144 Morgan Stanley 36,200 855,768 Raymond James Financial, Inc. 8,000 125,520 State Street Corp. 17,200 587,036 T. Rowe Price Group, Inc. 8,400 323,568 TD Ameritrade Holding Corp. (NON) 11,900 189,329 Lodging/Tourism (0.7%) Marriott International, Inc. Class A 27,600 650,256 Wyndham Worldwide Corp. 74,100 865,488 Machinery (1.2%) Caterpillar, Inc. 8,400 298,872 Cummins, Inc. 16,500 561,000 Deere (John) & Co. 17,400 717,924 Parker-Hannifin Corp. 17,500 793,625 Media (1.6%) News Corp., Ltd. (The) Class A 60,600 500,556 Time Warner, Inc. 43,666 953,229 Viacom, Inc. Class B (NON) 33,600 646,464 Walt Disney Co. (The) 58,500 1,281,150 Medical technology (3.1%) Baxter International, Inc. 12,100 586,850 Becton, Dickinson and Co. 13,300 804,384 Boston Scientific Corp. (NON) 160,200 1,347,282 Covidien, Ltd. (Bermuda) 28,200 930,036 Hologic, Inc. (NON) 23,700 352,182 Hospira, Inc. (NON) 25,400 834,898 Medtronic, Inc. 27,400 876,800 St. Jude Medical, Inc. (NON) 20,600 690,512 Metals (0.9%) Alcoa, Inc. 12,100 109,747 Barrick Gold Corp. (Canada) 16,300 474,330 Freeport-McMoRan Copper & Gold, Inc. Class B 12,600 537,390 Nucor Corp. 10,100 410,969 Steel Dynamics, Inc. 10,000 124,500 United States Steel Corp. 10,367 275,244 Office equipment and supplies (0.1%) Avery Dennison Corp. 3,100 89,094 Pitney Bowes, Inc. 6,000 147,240 Oil and gas (11.2%) Chevron Corp. 85,300 5,638,330 EOG Resources, Inc. 19,000 1,206,120 Exxon Mobil Corp. 117,400 7,827,058 Hess Corp. 4,329 237,186 Marathon Oil Corp. 37,400 1,110,780 Noble Energy, Inc. 15,400 873,950 Occidental Petroleum Corp. 50,800 2,859,532 Ultra Petroleum Corp. (NON) 27,300 1,168,440 XTO Energy, Inc. 57,900 2,006,814 Pharmaceuticals (6.3%) Abbott Laboratories 53,600 2,243,160 Cephalon, Inc. (NON) 14,400 944,784 Johnson & Johnson 31,898 1,670,179 Merck & Co., Inc. 31,732 769,184 Pfizer, Inc. 298,900 3,993,304 Schering-Plough Corp. 35,300 812,606 Wyeth 57,400 2,433,760 Power producers (0.3%) AES Corp. (The) (NON) 75,600 534,492 Publishing (0.2%) Gannett Co., Inc. 5,900 23,069 McGraw-Hill Cos., Inc. (The) 11,000 331,650 R. R. Donnelley & Sons Co. 5,300 61,745 Real estate (0.9%) Digital Realty Trust, Inc. (R) 14,600 525,746 HCP, Inc. (R) 27,600 605,820 Simon Property Group, Inc. (R) 14,295 737,622 Regional Bells (2.6%) AT&T, Inc. 119,300 3,056,466 Qwest Communications International, Inc. 156,800 609,952 Verizon Communications, Inc. 52,550 1,594,367 Restaurants (0.7%) McDonald's Corp. 21,400 1,140,406 Yum! Brands, Inc. 11,700 390,195 Retail (6.1%) Advance Auto Parts, Inc. 3,700 161,875 Amazon.com, Inc. (NON) 7,500 603,900 AutoZone, Inc. (NON) 1,200 199,668 Best Buy Co., Inc. 11,200 429,856 Big Lots, Inc. (NON) 6,800 187,952 CVS Caremark Corp. 21,200 673,736 GameStop Corp. (NON) 4,200 126,672 Gap, Inc. (The) 40,500 629,370 Home Depot, Inc. (The) 53,900 1,418,648 Kroger Co. 29,500 637,790 Lowe's Cos., Inc. 82,000 1,763,000 Macy's, Inc. 39,200 536,256 OfficeMax, Inc. 11,600 86,420 Penske Auto Group, Inc. (NON) 7,500 99,375 Staples, Inc. 21,600 445,392 Target Corp. 16,700 689,042 TJX Cos., Inc. (The) 14,700 411,159 Wal-Mart Stores, Inc. 67,600 3,407,040 Schools (0.5%) Apollo Group, Inc. Class A (NON) 7,100 446,945 Career Education Corp. (NON) 26,000 573,040 Semiconductor (0.7%) Atmel Corp. (NON) 223,200 857,088 Formfactor, Inc. (NON) 32,446 565,534 Software (4.1%) Activision Blizzard, Inc. (NON) 91,400 984,378 Akamai Technologies, Inc. (NON) 4,400 96,888 Electronic Arts, Inc. (NON) 87,100 1,772,485 Microsoft Corp. 183,000 3,707,580 Parametric Technology Corp. (NON) 174,500 1,945,675 Staffing (0.1%) Robert Half International, Inc. 4,500 108,090 Technology services (2.4%) Expedia, Inc. (NON) 57,500 782,575 Global Payments, Inc. 6,000 192,360 Google, Inc. Class A (NON) 5,001 1,980,246 Iron Mountain, Inc. (NON) 5,200 148,148 Salesforce.com, Inc. (NON) 15,500 663,555 VeriSign, Inc. (NON) 5,100 104,958 Yahoo!, Inc. (NON) 69,800 997,442 Telecommunications (0.5%) American Tower Corp. Class A (NON) 16,900 536,744 Sprint Nextel Corp. (NON) 98,900 431,204 Textiles (0.8%) Cintas Corp. 3,800 97,508 Coach, Inc. 25,700 629,650 NIKE, Inc. Class B 18,400 965,448 Tobacco (2.9%) Altria Group, Inc. 82,900 1,353,757 Lorillard, Inc. 40,300 2,544,135 Philip Morris International, Inc. 54,450 1,971,090 Transportation services (0.7%) Expeditors International of Washington, Inc. 14,000 485,940 United Parcel Service, Inc. Class B 18,800 983,992 Waste Management (0.3%) Republic Services, Inc. 9,300 195,300 Waste Management, Inc. 14,200 378,714 Total common stocks (cost $234,496,399) INVESTMENT COMPANIES (0.6%)(a) Shares Value Industrial Select Sector SPDR Fund 60,000 $1,305,600 Total investment companies (cost $1,166,629) CONVERTIBLE PREFERRED STOCKS (0.3%)(a) Shares Value Citigroup, Inc. Ser. T, $3.25 cv. pfd. 21,242 $670,451 Total convertible preferred stocks (cost $516,293) SHORT-TERM INVESTMENTS (1.5%)(a) Principal amount/shares Value U.S. Treasury Bills for an effective yield of 0.38%, November 19, 2009 $460,000 $458,387 Putnam Money Market Liquidity Fund 2,595,380 2,595,380 Total short-term investments (cost $3,054,484) TOTAL INVESTMENTS Total investments (cost $239,233,805) (b) WRITTEN OPTIONS OUTSTANDING at 4/30/09 (premiums received $21,257) (Unaudited) Contract Expiration date/ amount strike price Value First Solar, Inc. (Call) $2,248 June-09/$160 $77,601 Total NOTES (a) Percentages indicated are based on net assets of $205,318,647. (b) The aggregate identified cost on a tax basis is $239,673,440, resulting in gross unrealized appreciation and depreciation of $11,596,004 and $45,029,322, respectively, or net unrealized depreciation of $33,433,318. (NON) Non-income-producing security. (R) Real Estate Investment Trust. At April 30, 2009, liquid assets totaling $77,601 have been designated as collateral for open options contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin." Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $11,939 for the period ended April 30, 2009. During the period ended April 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $10,709,361 and $11,344,654, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In April 2009, the fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $471 for the period ended April 30, 2009. During the period ended April 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $8,330,332 and $5,734,952, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of April 30, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $205,111,284 $ Level 2 1,128,838 (56,344) Level 3 Total $206,240,122 $(56,344) Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 26, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: June 26, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 26, 2009
